Citation Nr: 1218566	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-07 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis with calcaneal heel spurs prior to September 12, 2006, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air National Guard from March 1980 to August 1980, with additional periods of reserve service until 1997. 

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a February 2005 rating decision, the RO granted service connection for right and left foot plantar fasciitis and calcaneal heel spurs and assigned a noncompensable evaluation for each foot, effective March 22, 2000.  In an October 2006 rating decision, the RO increased the disability rating to 30 percent effective September 12, 2006.  The Veteran continued to appeal, requesting an even higher rating.  

The Veteran testified at a Travel Board hearing before the undersigned in March 2009.  A transcript of that proceeding has been associated with the claims file.  

In a January 2011 decision, the Board granted an initial 10 percent evaluation for bilateral plantar fasciitis with heel spurs prior to September 12, 2006, and denied an evaluation in excess of 30 percent thereafter.  This decision (granting a higher 10 percent rating prior to September 12, 2006) was effectuated in a February 2011 rating decision by the Appeals Management Center (AMC).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 order, granting a joint motion by the parties (the appellant and the VA Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded that part of the January 2011 Board decision that denied a rating higher than 10 percent prior to September 12, 2006, and denied a rating higher than 30 percent from that date.  The portion of the Board decision which granted an initial 10 percent rating for plantar fasciitis was a favorable decision and is thus not disturbed by the Court.  

In the Board's prior January 2011 decision, several other issues were remanded to the AMC/RO for further development, specifically, entitlement to service connection for peripheral neuropathy of the lower extremities, bilateral hearing loss, a bilateral knee disability, and a back disability, and entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).  These issues are still in remand status, and have not yet been returned to the Board for further appellate review.  The Board's January 2011 remand instructions regarding these other claims are still pending action by the Agency of Original Jurisdiction (AMC/RO).

Finally, in the August 2011 joint motion, the parties suggested that the issue of service connection for other foot disorders (such as osteoarthritis of the toes, pes planus, and degenerative joint disease) may have been raised by the record.  As this issue has not yet been adjudicated by the RO and is not in appellate status, it is referred to the AMC/RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (indicating the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a higher rating for his service connected bilateral plantar fasciitis and calcaneal heel spurs.

The Veteran's claim requires further development before being decided. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford him every possible consideration.

As noted above, the Veteran has been assigned a 10 percent rating prior to September 12, 2006, and a 30 percent rating thereafter under Diagnostic Code 5276.  Historically, the February 2005 rating decision which granted service connection for the bilateral foot disability assigned separate, noncompensable ratings for each foot under Diagnostic Codes 5015-5284, effective March 22, 2000.  The October 2006 rating decision increased the rating to a single 30 percent rating for both feet under Diagnostic Code 5276 (rating by analogy), effective September 12, 2006, thereby discontinuing the two separate, noncompensable ratings.  

The August 2011 Joint Motion which vacated and remanded the Board's January 2011 decision, in part, found that the Board (1) failed to consider that 38 C.F.R. §§ 4.40 and 4.45 do apply to Diagnostic Code 5284 and that limitation of motion may be involved, thus requiring consideration of section 4.40 and 4.45 (see General Counsel Opinion VAOGCPREC 9-98 (August 14, 1998); (2) failed to provide adequate reasons or bases when considering whether the record includes evidence of functional impairment that would support a rating in excess of 30 percent, for the period beginning September 12, 2006; (3) failed to consider whether a higher rating was warranted under Diagnostic Code 5284 for the period beginning September 12, 2006; (4) failed to address whether the Veteran is entitled to separate ratings for each foot under Diagnostic Code 5284 for any period during the pendency of the claim based on evidence of bilateral plantar fasciitis; (5) failed to provide adequate reasons and bases as to why a higher rating was not warranted under DC 5276, for the period beginning September 12, 2006; and (6) in finding that the evidence was negative for visible deformity, loss of mobility, or loss of motion, or loss of strength in the feet, the Board failed to consider that the Veteran was utilizing a motorized scooter to ambulate.

A review of the claims file reflects that the Veteran has multiple non-service-connected disabilities that affect his feet.  The Board observes that the Veteran has been diagnosed with painful peripheral neuropathy affecting the lower extremities after complaining of burning pain in the feet.  See private medical records from S.G., MD, dated in March 2007 and August 2007.  He has also been diagnosed with lower extremity radiculitis.  See June 2006 letter from H.D.M., MD. 

Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  In other words, symptoms from non-service-connected disabilities may not be considered when evaluating the service-connected bilateral plantar fasciitis with calcaneal heel spurs.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

In view of the fact that the last VA examination of the feet was conducted four years ago, in August 2008, the Board finds that another VA examination of the feet is warranted to determine the current level of severity of the service-connected bilateral plantar fasciitis with calcaneal heel spurs with a description by the examiner of the functional effects of this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The VA examiner should attempt to separate the effects of the service-connected bilateral plantar fasciitis with calcaneal heel spurs from any non-service connected disability affecting the feet.  See 38 C.F.R. § 4.14.  

Any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, the Board notes that by a recent letter dated in November 2011, the Veteran's private physician, S.G., MD, related that he had treated the Veteran for multiple disabilities since February 2007, and it does not appear that these potentially relevant treatment records are on file.  

During its review of this appeal, the RO/AMC should consider all potentially applicable Diagnostic Codes, including whether or not separate ratings should be assigned for each foot.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to provide the names and addresses of all VA or private medical care providers who have treated him for foot disabilities or peripheral neuropathy since March 1999.  After securing any necessary releases, obtain any pertinent records which are not duplicates of those in the claims file.

In particular, the AMC/RO should attempt to obtain treatment records from the Veteran's private physician, S.G., MD, dated since February 2007.

Document all efforts to obtain these additional records.  If any attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, schedule the Veteran for a VA examination of the feet to determine the current level of severity of his service-connected bilateral plantar fasciitis with calcaneal heel spurs.  All necessary tests and studies should be performed.  The claims file must be made available to the examiner for review in connection with the examination. 

The examiner is asked to comment on the level of severity of the service-connected bilateral plantar fasciitis with calcaneal heel spurs, excluding the effects of any other disability affecting his feet.  If the examiner cannot distinguish the effects of any other disability affecting the Veteran's feet from the symptoms due to his service-connected bilateral plantar fasciitis with calcaneal heel spurs, the examiner should report the symptomatology including the effects of the other non-service-connected condition(s). 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate this claim for a higher rating for the bilateral plantar fasciitis with calcaneal heel spurs in light of all additional evidence received since the September  2008 supplemental statement of the case.  The AMC/RO should consider all potentially applicable Diagnostic Codes, including whether or not separate ratings should be assigned for each foot.  

If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



